Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2004

USA v. Macas
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2927




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Macas" (2004). 2004 Decisions. Paper 987.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/987


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL


                      THE UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 03-2927
                                       ___________


                            UNITED STATES OF AMERICA,

                                            v.

                                   DARWIN MACAS,
                                             Appellant

                                       ___________


               APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

                                    (D.C. No. 03-cr-85)
                     District Judge: The Honorable William J. Martini

                                       ___________


                        Submitted Under Third Circuit LAR 34.1(a)
                                    January 30, 2004

                   BEFORE: NYGAARD and FUENTES, Circuit Judges,
                            and O’NEILL,* District Judge.

                                       ___________

                                (Filed : February 23, 2004 )


*.       Honorable Thomas N. O’Neill, Jr., Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
                                        ___________


                                 OPINION OF THE COURT

                                        ___________


O’NEILL, District Judge.


              Authorities arrested appellant, Darwin Macas, when he entered the United

States in Newark, New Jersey in July 2002. Subsequently, Macas pleaded guilty to a one

count information charging him with importation of more than 100 grams of heroin in

violation of 21 U.S.C. §§ 942(a) and 960(b)(2). He is currently serving a sentence of 57

months. Macas appeals the District Court’s denial of his request for a two-level

reduction for a minor role in the criminal activity.

              Judge William J. Martini, in the District Court of the District of New Jersey,

held a sentencing hearing at which appellant requested a two-level reduction for a minor

role in the offense under the United States Sentencing Guidelines § 3B1.2. The probation

officer recommended that appellant be denied that reduction. Judge Martini denied

appellant’s request for a minor role reduction and sentenced him to 57 months

incarceration, a sentence that is at the bottom of the applicable sentencing guidelines

range.

              Appellant contends that the District Court did not comply with this Court’s

ruling in United States v. Headley, 923 F.3d 1079 (3d Cir. 1991). This Court stated in

Headley that a defendant’s eligibility for being a minor participant in a conspiracy “must

                                              2
depend necessarily on such factors as the nature of the defendant’s relationship to the

other participants, the importance of the defendant’s actions to the success of the venture,

and the defendant’s awareness of the nature and scope of the criminal enterprise.” Id. at

1084. We later elaborated on the scope of the inquiry by holding that “there is no limit to

the extent of a court’s factual inquiry and assessment of the defendant’s relative

culpability.” United States v. Isaza-Zapata, 148 F.3d 236, 242 (3d Cir. 1998).

              Judge Martini found that appellant was not a minor participant. He made

clear that he was making a judgment based on the facts. He stated “I am of the opinion

that role [minor role] could be applicable in certain cases.” App. at 22. He goes on to say

“I think the issue is fact-driven” and “I am not of the opinion of the fact that a defendant

might have had a prior transportation in and of itself would deny him of the eligibility for

minor role.” Id. Furthermore, after deciding to deny the departure Judge Martini stated

“I want you to know that this Court would be open-minded in a certain type of case to be

more receptive to granting that eligibility [for the departure].” Id. at 24-25. Because

Judge M artini’s decision was fact-driven, we review his decision only for clear error.

United States v. Brown, 250 F.3d 811 , 819 (3d Cir. 2001).

              Most of the facts that Judge Martini considered in support of his finding

that appellant was not entitled to a minor role reduction were relevant to appellant’s

awareness of the nature and scope of the criminal enterprise. Judge Martini concluded

that appellant’s relatively high level of education and his freedom from drug addiction

made it likely that appellant was aware of the nature and scope of the crime in which he

                                              3
participated. He also found that appellant’s ingestion of the drug twice indicated that

appellant was intimately involved with the drug transportation scheme. Judge Martini

noted that appellant was to receive $13,000 for the second trip importing drugs, $7,000

more than he received the first time, and considered the increased amount of money an

indication that appellant was aware of his important involvement in a serious drug

smuggling conspiracy. Finally, Judge Martini considered, as one factor, the importance

of appellant’s actions to the drug smuggling scheme. He stated that “but for his conduct,

these drugs would not have come into this country.” Id. at 24.

              It is clear that Judge Martini knew the appropriate considerations regarding

whether appellant was eligible for the downward deduction. He made factual

determinations and concluded that appellant should not get the downward departure. His

findings are not clearly erroneous and we will affirm his decision.

________________________